[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, a Connecticut attorney prosecutes this action against the defendants Edmund J. Hussey and Eleanor R. Hussey to recover legal fees charged for services rendered on their behalf regarding the defense of a foreclosure action, their bankruptcy petition and other matters.
The court finds that the services were performed as claimed by the plaintiff and that the charges were reasonable and made in accordance with retainer agreements signed by the defendants. The CT Page 4100 court accordingly finds for the plaintiff against both defendants in the amount of $6,014.84. The retainer agreements provide for attorneys' fees in any collection action and the court further awards $1,500 as reasonable attorneys' collection fees against both defendants.
The defendants filed a counterclaim sounding in legal malpractice but provided no expert testimony to sustain their allegations. Accordingly, judgment enters for the plaintiff on the counterclaim.
John J. Langenbach, Judge